Citation Nr: 1749397	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-28 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent prior to January 5, 2016, for a seizure disorder.

2.  Entitlement to service connection for obesity as secondary to service-connected seizure disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for a seizure disorder and assigned a 20 percent rating, effective September 22, 2008, and denied entitlement to service connection for obesity.  The Veteran timely disagreed with the initial rating assigned, as well as the denial of service connection.

In May 2015, the Board remanded the Veteran's claims for further evidentiary development.  

In a February 2016 rating decision, the RO increased the assigned rating for a seizure disorder to 100 percent, effective January 5, 2016.  The Veteran submitted a notice disagreement as to the effective date of the 100 percent rating.  To this end, since January 5, 2016, the Veteran is in receipt of the highest rating possible under the applicable diagnostic code for a seizure disorder but seeks a higher rating prior to that date.  The issue has been characterized accordingly.
 

FINDINGS OF FACT

1.  Prior to January 5, 2016, symptoms of the Veteran's seizure disorder did not more nearly approximate an average of at least five to eight minor seizures weekly, at least one major seizure in the last six months, or at least two major seizures in the last year.

2.  Obesity is not a disease or injury for which service connection may be established.

3.  Obesity is not caused or aggravated by the service-connected seizure disorder, to include medications.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for a seizure disorder, prior to January 5, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.121, 4.122, 4.124a, Diagnostic Code (DC) 8914, General Rating Formula for Major and Minor Epileptic Seizures (2017).

2.  Obesity is not proximately due, the result of, or aggravated by service connected seizure disorder.  38 C.F.R. §§ 1110, 1131, 3.310 (2017); VAOPGCPREC 1-2017 (Jan. 6, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d  1359,1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

I.  Higher Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In this case, the Veteran asserts that prior to January 5, 2016, his seizure disorder is not adequately depicted by his 20 percent disability rating. 

The Veteran's service-connected seizure disorder is currently rated under 38 C.F.R. § 4.124a, DC 8914.  

Epilepsy and seizures are rated under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula).  38 C.F.R. § 4.124a, DCs 8910 and 8911.  Grand mal epilepsy is rated as major seizures, and petit mal epilepsy is rated as minor seizures.  Id.  A "major seizure" is characterized by a generalized tonic-clonic convulsion with unconsciousness.  A "minor seizure" consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  Id. at Notes (1) and (2).

Under DC 8914, psychomotor seizures will be rated under the General Rating Formula as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness.  Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8914.

Under the general formula for major and minor epileptic seizures, a 20 percent rating is warranted for at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent evaluation is warranted at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  An 80 percent evaluation is to be assigned when averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating requires the Veteran average at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  Id.  Note 1 to the general formula provides that when continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  In this regard, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria." Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Here, the effects of medication are contemplated by the rating criteria and the Board will therefore consider them.

Competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted to establish the frequency of seizures or epileptic attacks.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.

In January 2010, the Veteran was afforded an examination.  He reported that he is currently prescribed antiepileptics medication, such as Topamax and Tegretol, to control his epilepsy.  He stated that from 1983 to 2006 he was prescribed Depakote to control his epilepsy, which caused weight gain and therefore he switched to different medications.  He denied hospitalization.  As to his current symptoms, he stated that his last seizure was in January 2010.  He stated that following a seizure, he has confusion for an hour.  He reported that he has generalized non-conclusive epilepsy a least twice a month; he denied any generalized conclusive epilepsy within the past 12 months.  He stated that he has been unemployed less than one year, due to his back condition.  The examiner characterized the Veteran's psychomotor seizures as episodes of random motor movements.  Furthermore, the examiner indicated that the Veteran has 1 episode of complex partial epilepsy characterized by brief episodes of random motor movements; hallucinations; perceptual illusions; abnormalities of thinking, memory, or mood; or autonomic disturbances every two weeks.  The examiner noted that his findings were based upon the Veteran's statements. 

In a December 2011 letter, the Veteran provided a seizure journal that described the seizures he had from May 2011 to October 2011.  The Veteran's description of his seizures included hearing strange sounds; staring off; unable to respond to questions; confusion; headaches; drowsiness; forgetfulness; and random motor movements (such as right hand clawing up).  He indicated that he had one to two seizures per month from May 2011 to October 2011 and that they would last from 30 seconds to two minutes.

In a June 2013 private treatment record, the physician noted that the Veteran's seizure disorder was stable.

An August 2013 private treatment record notes that the Veteran was having mild focal seizures and his hands will claw at times.

A December 2014 private treatment record notes that the Veteran has not had a seizure in many years.  

In an April 2015 private treatment record, the physician noted that the Veteran's seizure disorder was stable.

In a September 2015 private treatment records, the physician indicated that the Veteran had recurrent seizures with visual and sound auras and, thus, increased his prescribed medication.

The Veteran was afforded a VA examination in January 5, 2016.  The Veteran's spouse attended the examination.  The Veteran reported that he had a one-time tonic-clonic seizure or grand mal (generalized convulsive seizure) in 1980.  He reported the same medical history, with respect to his prescribed medications, as given during the January 2010 examination.  The Veteran and his spouse stated that prior to 2006, when he was prescribed Tegretol and Depakote to control his epilepsy, he did not have obvious seizures.  The examiner noted that the Veteran "lost control of his seizures disorder after" Depakote was discontinued.  The VA examiner indicated that he reviewed the Veteran's claims file and his medical records show that the Veteran has not had tonic-clonic seizure or grand mal seizure since 1980.  The Veteran reported that following a seizure he has confusion, random motor movements, and headaches.  The examiner indicated that because the Veteran is prescribed anticonvulsant medication he has not displayed grand mal events.  The examiner concluded that the Veteran's last seizure was in December 2015 and that he has not had a major seizure (characterized by the generalized tonic-clonic convulsion with unconsciousness) in the past two years.  The examiner also stated that the Veteran has had major psychomotor seizures characterized by automatic states and/or generalized convulsions with unconsciousness at least one per month over the past year. 

For the reasons stated below, the Board finds that prior to January 5, 2016, an initial rating higher than 20 percent is not warranted.  

Initially, the Board points out that the January 5, 2016, examination report contains inconsistent findings.  For example, throughout the examination report, the examiner documented (based on the Veteran's reports and his medical history) that the Veteran had not had a tonic-clonic seizure or grand mal seizure since 1980.  Furthermore, the examiner noted that the Veteran's last seizure was in December 2015 and that he had not had a major seizure (characterized by the generalized tonic-clonic convulsion with unconsciousness) in the past two years.  However, at the end of the examination report, the examiner checked the box indicating that the Veteran has had major psychomotor seizures characterized by automatic states and/or generalized convulsions with unconsciousness at least one per month over the past year.  As such, the January 5, 2016, examination report in one instance finds that the Veteran has not had a major seizure for many years, and in another instance the examiner found that the Veteran had a major psychomotor seizure once per month.  As will be shown below, the Board finds that the portion of the January 5, 2016, examination report ( for purposes of determining whether the Veteran meets an initial rating higher than 20 percent prior to January 5, 2016) that found that the Veteran had major psychomotor seizures characterized by automatic states and/or generalized convulsions with unconsciousness at least one per month over the past year is of no probative value- as it is internally inconsistent with the remaining portion of the January 5, 2016, examination report and the medical and lay evidence of record.  Moreover, the Board finds that portion of the examination report is of no probative value because the examiner provided no further information as to when exactly these major seizures occurred and what these findings were based on.  See 38 C.F.R. § 4.121 (Competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted to establish the frequency of seizures or epileptic attacks). 

Based on the lay and medical evidence of record, prior to January 5, 2016, the Veteran had minor seizures, at most, twice a month.  

Specifically, the evidence demonstrates that prior to January 5, 2016, the Veteran's seizure disorder manifested by random motor movements (such as right hand clawing); hearing strange sounds; staring off; unable to respond to questions; confusion; headaches; drowsiness; forgetfulness; and visual and sound auras.  See VA examination report dated January 2010, Veteran's seizure journal dated December 2011; and private treatment record dated September 2015.  These same symptoms are depicted under DC 8914 as minor seizures.  For example, the Veteran reported that his seizures included random motor movements, hearing sounds, forgetfulness, and staring off.  Under DC 8914 for minor seizures, minor seizures are characterized by, to include, random motor movements, abnormalities of thinking, or autonomic disturbances.  Thus, these are the same manifestations that the Veteran experienced.  Notably, during this appeal period there were no reports of convulsions with unconsciousness.  Thus, prior to January 5, 2016, the Veteran had minor seizures.

Moreover, during the January 2010 examination, the Veteran reported that he has generalized non-conclusive epilepsy at least twice a month and in his December 2011 seizure journal, he indicated that, at most, he had two minor seizures per month from May 2011 to October 2011.  

Thus, prior to January 5, 2016, the Veteran's service-connected seizure disorder symptoms (minor seizures occurring twice a month) are contemplated by the 20 percent rating under DC 8914.

Prior to January 5, 2016, the evidence does not more nearly approximate a 40 percent rating, as illustrated above, there was no indication that the Veteran had an average of at least five to eight minor seizures weekly, at least one major seizure in the last six months, or at least two major seizures in the last year.  

In a March 2016 letter, the Veteran's attorney asserted that the Veteran's seizure disorder warrants a 100 percent since the date of claim.  The attorney indicates that the criteria for a 100 percent has been met in this case because the Veteran's seizure disorder would have logically had to worsen years prior to the examination and did not worsen the date of the examination.  

To this end, prior to the date of the January 5, 2016, examination, there is no lay or medical evidence showing at least 1 major seizure per month over the last year, as shown in the 100 percent criteria under DC 8914.  Furthermore, as the Board discussed above, the Board finds that the portion of the January 5, 2016, examination report ( for purposes of determining whether the Veteran meets an initial rating higher than 20 percent prior to January 5, 2016) that found that the Veteran had major psychomotor seizures characterized by automatic states and/or generalized convulsions with unconsciousness at least one per month over the past year is of no probative value- as it is internally inconsistent with the remaining portion of the January 5, 2016, examination report and the medical and lay evidence of record.  To this end, there was no information provided during the January 5, 2016, examination to warrant an initial rating higher than 20 percent prior to the date of that examination.  Also, the Board points out that during the January 5, 2016 the Veteran specifically reported that he had a one-time tonic-clonic seizure or grand mal (generalized convulsive seizure) in 1980.

For all the above reasons, the preponderance of the evidence is against an initial rating higher than 20 percent for a seizure disorder prior to January 5, 2016.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also considered whether a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran reported that he was unemployed due to his back condition.  The Veteran is not service-connected for a back disability.  Moreover, the evidence does not show that prior to January 5, 2016, the Veteran was unemployable due to his service connected seizure disorder.  As such, the evidence does not indicate or tend to show that the Veteran is unable to secure or follow substantial gainful employment due to service-connected disabilities, and further discussion of a TDIU is unnecessary.

The Board has considered the Veteran's claim for a higher initial rating and decided entitlement based on the evidence.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his increased rating claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Here, the Veteran claims that his obesity is secondary to his service-connected seizures, to include as a result of his medications.

VA's General Counsel (GC) issued a precedential opinion concerning service connection based on obesity.  See VAOPGCPREC 1-2017 (Jan. 6, 2017).  In VAOPGCPREC 1-2017, GC concluded that obesity per se is not a disease or injury for purposes of 38 U.S.C.A. §§ 1110, 1131 and therefore service connection may not be established on a direct basis.  Obesity is also not a disability for the purposes of secondary service connection per 38 C.F.R. § 3.310.  

While service connection cannot be established for obesity as a matter of law, where obesity resulting from a service-connected disease or injury is productive of an impairment beyond that contemplated by the applicable rating criteria, VA may consider an extra-schedular rating under § 3.321 for the service-connected disability based on impairment.  Obesity may also act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis per § 3.310.  Id.

In January 2008, the Veteran submitted a service connection for obesity as secondary to his service-connected seizure disorder medication. 

As a background, the evidence shows that from 1983 to 2006 the Veteran's seizure disorder was well controlled with prescribed medication, specifically Depakote.  See VA examination reports dated January 2010 and January 2016.  His previously described medication, Depakote causes weight gain.  See, e.g., VA examination report dated January 2016.  At some time in 2006, the Veteran stopped Depakote because of his weight gain.  Since 2006, the Veteran's has been on different medications, than previously prescribed from 1983 to 2006, to control his epilepsy.  

In the January 2010 VA examination report, the examiner documented the Veteran's current weight at 382 pounds and diagnosed morbid obesity.  The VA examiner reviewed the claims file and opined that the Veteran's obesity is less likely caused by or a result of his service-connected seizure medication.  The VA examiner reasoned that the Veteran was on Depakote from 1983 to 2006, which caused him to gain weight.  However, the Veteran's weight gain should have ended once he stopped his prescribed medication, Depakote.  Since 2006, the Veteran has been prescribed Tegretol, which is not known to cause wight gain.  Furthermore, his other prescribed medication, Topamax, is known to cause weight loss.

In January 2016, the VA examiner noted that in 2002 the Veteran weighed 508 lbs., after he discontinued Depakote he lost 170 over 9 years; and currently weighs 330 pounds.  The VA examiner opined that from 1983 to 2006 the Veteran's obesity was related to his prescribed medication of Depakote.  However, his current obesity is not related to Depakote, as he is no longer on the medication.  His current obesity is related to genetic predisposition and potentially his insulin used to treat his diabetes mellitus, type II.  The VA examiner explained that Depakote is a medication that makes others feel hungry and, thus, over eat.  The Veteran was obese when he was on Depakote; however, the Veteran continues to be overweight.  His current weight is unrelated to Depakote.  The examiner also reasoned that obesity is a family disposition.  In the Veteran's case, his brother is obese and he was never prescribed seizure medication, such as Depakote.  Moreover, the Veteran's mother is also overweight. 

First, the Board finds that obesity does not constitute a disease, injury or event for the purposes of 38 U.S.C.A. §§ 1110 and 1131 and service connection on this basis must be denied as a matter of law.

Second, for the reasons below, the Board finds that obesity is not caused or aggravated by the service- connected seizure disorder, to include medications.
The Board finds that the January 2010 VA opinion that found that the Veteran's obesity was not related to his service-connected seizure medication is probative, because the rationale provided for the opinion was well-reasoned and based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Additionally, the Board finds that the January 2016 opinion is afforded probative value, as the opinion was explained and the reason for the conclusion was based on an accurate description of the evidence of record.  Id. 

To this end, although the January 2010 VA examiner provided a negative nexus opinion between the Veteran's obesity and his service-connected seizure disorder medication, and the January 2016 found a positive relationship between the two from 1983 to 2006, the examiners rationales came to the same conclusion- that from 1983 to 2006 the Veteran's prescribed medication, Depakote, caused weight gain. Furthermore, both VA examiners found that since 2006, the Veteran is no longer prescribed Depakote, and thus, his current obesity is not related to service-connected seizure disorder medication.

To this end, as stated above, in January 2008, the Veteran submitted a service connection claim for obesity as secondary to his service-connected seizure disorder medication.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, there is no bright line rule prohibiting consideration of evidence dated prior to the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  In this case, however, based on the totality of the evidence, any relationship between the Veteran's obesity and his service-connected seizure disorder medication ended in 2006, two years before the Veteran filed his claim for service connection for obesity.  Thus, since the date of the Veteran's claim in 2008, he was not taking Depakote to treat his service-connected seizure disorder and therefore, there is no relationship between his service-connected seizure medication and his current obesity, to include any aggravation of obesity by the service connected seizure disorder.  38 C.F.R. § 3.301(a),(b).  Consequently, even if there was a disability due to obesity, entitlement to service connection would not be warranted based on obesity as a step act as an "intermediate step" between the service-connected seizure disorder and a current disability.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for obesity.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating higher than 20 percent prior January 5, 2016, for a seizure disorder is denied. 

Entitlement to service connection for obesity as secondary to service connected seizure disorder is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


